Bussell, J.
The defendant was convicted of the statutory offense of receiving stolen goods, knowing them to have been stolen. The strongest evidence connecting him with the alleged offense was his statement to the sheriff. Since there is nothing in this testimony which authorizes the conclusion that the defendant knew that there had been a burglary, or knew that the hams in question had been, stolen, the verdict of guilty was not authorized. Judgment reversed.
G. G. Hall, for plaintiff in error. J. H. Price, solicitor, contra.